       Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 1 of 33



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
  COMMITTEE ON THE JUDICIARY,           )
   UNITED STATES HOUSE OF               )
   RESPRESENTATIVES,                    )
                                        )
                        Plaintiff,      )
                                        ) No. 1:19-cv-2379 (KBJ)
                   v.                   )
                                        )
  DONALD F. MCGAHN, II,                 )
                                        )
                        Defendant.      )
_______________________________________)

                      DEFENDANT’S RESPONSE TO PLAINTIFF’S
                  STATEMENT OF MATERIAL FACTS NOT IN DISPUTE

       Defendant responds as follows to Plaintiff’s Statement of Material Facts Not in Dispute

(ECF No. 22-4):


I.     Background

       1.       Defendant Donald F. McGahn II is a former White House Counsel to President

Trump. Decl. of Todd B. Tatelman (Aug. 26, 2019), Ex. C at 1.

               Undisputed.


       2.       McGahn is no longer employed by the Executive Branch. See Jones Day, Donald

F. McGahn II, https://perma.cc/CC4X-KYDB.

               Undisputed, but not a material fact under Fed. R. Civ. P. 56.


       3.       On May 17, 2017, pursuant to Department of Justice (“DOJ”) regulatio ns,

28 C.F.R. §§ 600 et seq., Robert S. Mueller III was appointed as Special Counsel. Office of the

Deputy Attorney General, Order No. 3915-2017, Appointment of Special Counsel to Investigate
        Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 2 of 33



Russian Interference with the 2016 Presidential Election and Related Matters (May 17, 2017)

(Special Counsel Appointment Order), https://perma.cc/4C9P-W7KH.

               Undisputed, a material fact under Fed. R. Civ. P. 56.


       4.       The Special Counsel was charged with investigating the Russian governme nt’s

efforts to interfere in “the 2016 Presidential election, including “any links and/or coordinatio n

between the Russian government and individuals associated with the campaign of President

Donald Trump,” and any other matters “that arose or may arise directly from the investigatio n. ”

Special Counsel Appointment Order (citing 28 C.F.R. § 600.4); see 28 C.F.R. § 600.4 (also

referencing “federal crimes committed in the course of, and with intent to interfere with, the

Special Counsel’s investigation, such as perjury, obstruction of justice, destruction of evidence,

and intimidation of witnesses”).

               This paragraph is a characterization of the Acting Attorney General’s order

                appointing Robert Mueller as Special Counsel, Order No. 3915-2017, Appointme nt

                of Special Counsel to Investigate Russian Interference with the 2016 Presidentia l

                Election and Related Matters (May 17, 2017), https://www.justice.gov/opa/pre ss-

                release/file/967231/download, to which the Court is respectfully referred for a

                complete and accurate statement of its contents. In addition, this paragraph is not

                material under Fed. R. Civ. P. 56.


       5.       In March 2019, DOJ delivered to Congress and made available to the public a

redacted Report summarizing the results of the Special Counsel’s investigation into Russian

interference in the 2016 Presidential election. Robert S. Mueller III, Report On The Investigation




                                                 2
        Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 3 of 33



Into Russian Interference In The 2016 Presidential Election (March 2019) (Report),

https://perma.cc/DN3N-9UW8.

               Undisputed, but not a material fact under Fed. R. Civ. P. 56.


II.    The Special Counsel’s Report

       6.       The Special Counsel’s Report states that “[t]he Russian government interfered in

the 2016 presidential election in sweeping and systematic fashion.” Report, Vol. I at 1; see

generally id. Vol. I.

               This paragraph is a characterization of the Special Counsel’s Report, to which the

                Court is respectfully referred for a complete and accurate statement of its contents.

                In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       7.       The Report states that “the Russian government perceived it would benefit from a

Trump presidency and worked to secure that outcome.” Report, Vol. I at 5.

               This paragraph is a characterization of the Special Counsel’s Report, to which the

                Court is respectfully referred for a complete and accurate statement of its contents.

                In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       8.       The Report states that the Russian government, through its military intellige nce

service, the GRU, used hacking to steal information from Hillary Clinton’s campaign and the

Democratic National Committee. Report, Vol. I at 36-49.

               This paragraph is a characterization of the Special Counsel’s Report, to which the

                Court is respectfully referred for a complete and accurate statement of its contents.

                In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).




                                                  3
        Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 4 of 33



       9.        The Report states that the Russian-funded Internet Research Agency also used

“information warfare” to “sow discord in the U.S. political system,” with a “targeted operation

that … favored candidate Trump and disparaged candidate Clinton.” Report, Vol. I at 4; see also

id. at 14-35.

                This paragraph is a characterization of the Special Counsel’s Report, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       10.       The Report states that the Trump “Campaign expected it would benefit electorally

from information stolen and released through Russian efforts.” Report, Vol. I at 5.

                This paragraph is a characterization of the Special Counsel’s Report, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       11.       The Report states that the Trump Campaign “showed interest in” the release of

stolen documents “and welcomed their potential to damage candidate Clinton.” Report, Vol. I at 5.

                This paragraph is a characterization of the Special Counsel’s Report, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       12.       The Report states that the GRU began releasing stolen documents in the summer of

2016. See Report, Vol. I at 40-44.

                This paragraph is a characterization of the Special Counsel’s Report, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).



                                                   4
        Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 5 of 33



       13.       The Report states that, in “the late summer of 2016,” shortly after a phone call,

“candidate Trump told [Rick] Gates that more releases of damaging information would be

coming.” Report, Vol. I at 54.

                This paragraph is a characterization of the Special Counsel’s Report, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       14.       The Report states that then-candidate Trump publicly encouraged Russia to “find ”

30,000 of Hillary Clinton’s emails that allegedly were missing. Report, Vol. I at 49.

                This paragraph is a characterization of the Special Counsel’s Report, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       15.       The Special Counsel has confirmed that then-candidate Trump praised WikiLeaks

after it released stolen emails damaging to the Clinton Campaign. Tatelman Decl., Ex. E at 15.

                This paragraph is a characterization of the cited hearing transcript, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       16.       The Report describes “a series of contacts between Trump Campaign officials and

individuals with ties to the Russian government.” Report, Vol. I at 5.

                This paragraph is a characterization of the Special Counsel’s Report, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).




                                                   5
         Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 6 of 33



        17.       The Report states that, in June 2016, top Trump Campaign officials “met in Trump

Tower with a Russian attorney expecting to receive derogatory information about Hillary Clinton

from the Russian government.” Report, Vol. I at 110; see id., Vol. I at 110-23.

                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


        18.       The Report states that the June 2016 meeting was arranged in response to an email

to Donald Trump Jr., which characterized the offer of such information as “part of Russia and its

government’s support for Mr. Trump.” Report, Vol. I at 110; see id., Vol. I at 110-14.

                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


        19.       The Report states that Donald Trump Jr. “immediately responded” to that email

offer, Report, Vol. I at 110, stating, “‘if it’s what you say I love it especially later in the summer,’ ”

id., Vol. I at 113.

                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


        20.       The Report states that, in July 2016, Trump Campaign Chairman Paul Manafort

offered “private briefings” on the campaign to Russian oligarch Oleg Deripaska. Report, Vol. I at

137; see id., Vol. I at 131-32.




                                                    6
           Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 7 of 33



                    This paragraph is a characterization of the Special Counsel’s Report, to which the

                     Court is respectfully referred for a complete and accurate statement of its contents.

                     In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


           21.       The Report states that, during the 2016 Presidential campaign, Manafort caused

internal campaign polling data to be shared with Konstantin Kilimnik. Report, Vol. I at 135-37.

                    This paragraph is a characterization of the Special Counsel’s Report, to which the

                     Court is respectfully referred for a complete and accurate statement of its contents.

                     In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


           22.       The Report states that Kilimnik is a Russian national with “ties to Russian

intelligence.” Report, Vol. I at 129, 133; see id., Vol. I at 132-34.

                    This paragraph is a characterization of the Special Counsel’s Report, to which the

                     Court is respectfully referred for a complete and accurate statement of its contents.

                     In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


           23.       The Report describes “multiple acts by the President that were capable of exerting

undue influence over law enforcement investigations, including the” Special Counsel’s own

investigations into Russian interference and obstruction. Report, Vol. II at 157; see generally id.,

Vol. II.

                    This paragraph is a characterization of the Special Counsel’s Report, to which the

                     Court is respectfully referred for a complete and accurate statement of its contents.

                     In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


           24.       The Report states that, “[d]uring the presidential transition, incoming National

Security Advisor Michael Flynn had two phone calls with the Russian Ambassador to the United


                                                       7
        Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 8 of 33



States about the Russian response to U.S. sanctions imposed because of Russia’s election

interference.” Report, Vol. II at 24; see also id., Vol. II at 24-26.

                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


        25.       The Report states that, “[a]fter the press reported on Flynn’s contacts with the

Russian Ambassador, Flynn lied to incoming Administration officials by saying he had not

discussed sanctions on the calls. The officials publicly repeated those lies in press intervie ws. ”

Report, Vol. II at 24; see also id., Vol. II at 29-30.

                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


        26.       The Report states that “[t]he FBI, which previously was investigating Flynn for

other matters, interviewed him about the calls in the first week after the inauguration, and Flynn

told similar lies to the FBI.” Report, Vol. II at 24; see also id., Vol. II at 30.

                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


        27.       The Report states, “[t]he public statements of incoming Administration officia ls

denying that Flynn and [Russian Ambassador Sergey] Kislyak had discussed sanctions alarmed

senior [DOJ] officials, who were aware that the statements were not true.” Report, Vol. II at 29-31.




                                                    8
         Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 9 of 33



                  This paragraph is a characterization of the Special Counsel’s Report, to which the

                   Court is respectfully referred for a complete and accurate statement of its contents.

                   In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


         28.       The Report states that “[o]n January 26, 2017,” DOJ officials warned then-White

House Counsel Donald McGahn II that Flynn was “in a potentially compromised position because

the Russians would know that he lied.” Report, Vol. II at 31.

                  This paragraph is a characterization of the Special Counsel’s Report, to which the

                   Court is respectfully referred for a complete and accurate statement of its contents.

                   In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


         29.       The Report states that McGahn immediately notified the President of what he had

been told, explained that the FBI previously had questioned Flynn about his communications with

the Russian Ambassador, and discussed the crime of making false statements to the FBI. Report,

Vol. II at 31-32.

                  This paragraph is a characterization of the Special Counsel’s Report, to which the

                   Court is respectfully referred for a complete and accurate statement of its contents.

                   In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


         30.       The Report states that, weeks later, after the news media reported on Flynn’s

conversations with the Russian Ambassador, President Trump terminated Flynn. Report, Vol. II at

36-38.

                  This paragraph is a characterization of the Special Counsel’s Report, to which the

                   Court is respectfully referred for a complete and accurate statement of its contents.

                   In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).



                                                     9
       Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 10 of 33



       31.       The Report states that the President believed that terminating Flynn would “end the

‘whole Russia thing.’” Report, Vol. II at 47.

                This paragraph is a characterization of the Special Counsel’s Report, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       32.       The Report states that the day after Flynn’s resignation, President Trump suggested

to Chris Christie, “[n]ow that we fired Flynn, the Russia thing is over.” Report, Vol. II at 38.

                This paragraph is a characterization of the Special Counsel’s Report, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       33.       The Report states that McGahn was aware of—and counseled against—multip le

attempts by President Trump to discuss with then-FBI Director James Comey his handling of the

FBI’s Russia investigation. See, e.g., Report, Vol. II at 59 (“[T]he President told senior advisors,

including McGahn … , that he had reached out to Comey twice in recent weeks. The President

acknowledged that McGahn would not approve of the outreach to Comey because McGahn had

previously cautioned the President that he should not talk to Comey directly to prevent any

perception that the White House was interfering with investigations.”); see id., Vol. II at 59-60.

                This paragraph is a characterization of the Special Counsel’s Report, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).




                                                  10
       Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 11 of 33



       34.       The Report states that McGahn participated in several meetings regarding the

termination of Comey during which the President was encouraged not to justify Comey’s firing by

referencing the Russia investigation. Report, Vol. II at 67-69.

                This paragraph is a characterization of the Special Counsel’s Report, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       35.       The Report states that, “[i]n an effort to slow down the decision-making process,

McGahn told the President that DOJ leadership was currently discussing Comey’s status and

suggested that White House Counsel’s Office attorneys should talk with [Attorney General Jeff]

Sessions and Rod Rosenstein, who had recently been confirmed as the Deputy Attorney General.

McGahn said that previously scheduled meetings with Sessions and Rosenstein that day would be

an opportunity to find out what they thought about firing Comey.” Report, Vol. II at 66.

                This paragraph is a characterization of the Special Counsel’s Report, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       36.       The Report states that Rosenstein ultimately drafted a memorandum that justified

Comey’s termination on the ground that Comey had mishandled the investigation into Hillar y

Clinton’s use of a private email server. Report, Vol. II at 68 n.440.

                This paragraph is a characterization of the Special Counsel’s Report, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).




                                                  11
        Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 12 of 33



        37.       The Report states that the White House Counsel’s Office was of the view that the

President’s original letter terminating Comey, which included reference to the FBI’s Russia

investigation, Report, Vol. II at 65, should “‘not see the light of day’ and that it would be better to

offer ‘no other rationales’ for the firing than what was” set forth by DOJ, id., Vol. II at 68

(alterations omitted).

                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


        38.       The Report states that “[s]ubstantial evidence indicates that the catalyst for the

President’s decision to fire Comey” was actually “Comey’s unwillingness to publicly state that the

President was not personally under investigation, despite the President’s repeated requests that

Comey make such an announcement.” Report, Vol. II at 75.

                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


        39.       The Report states that other evidence indicates that the President fired Comey

because he “wanted to protect himself from an investigation into his campaign.” Report, Vol. II at

76; see id., Vol. II at 76-77.

                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).




                                                   12
        Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 13 of 33



        40.       The Report states that, in March 2017, the President learned that then-Attorne y

General Sessions, because of his participation in the Trump Campaign, was considering recusing

himself in light of DOJ regulations stating that “no employee shall participate in a crimina l

investigation or prosecution if he has a personal or political relationship with … [a]ny person or

organization substantially involved in the conduct that is the subject of the investigation or

prosecution.” Report, Vol. II at 48-50; see id. Vol II at 50 n.286 (quoting 28 C.F.R. § 45.2); see

also Tatelman Decl., Ex. F (citing 28 C.F.R. § 45.2).

                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


        41.       The Report states that McGahn “tr[ied] on behalf of the President to avert

Sessions’s recusal” by speaking to Sessions, “Sessions’s personal counsel, Sessions’s chief of

staff,” and “Senate Majority Leader Mitch McConnell.” Report, Vol. II at 49.

                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


        42.       The Report states that, “[s]hortly after Sessions announced his recusal, the White

House Counsel’s Office directed that Sessions should not be contacted about the matter.” Report,

Vol. II at 50.

                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).




                                                   13
       Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 14 of 33



       43.       The Report states that “[t]he President expressed anger at McGahn about the recusal

and brought up Roy Cohn, stating that he wished Cohn was his attorney.” Report, Vol. II at 50.

                This paragraph is a characterization of the Special Counsel’s Report, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       44.       The Report states that, after the Special Counsel was appointed, the President

became angry at Sessions, saying, “This is terrible Jeff. It’s all because you recused. … I appointed

you and you recused yourself. You left me on an island. I can’t do anything.” Report, Vol. II at 63

(quotation marks omitted).

                This paragraph is a characterization of the Special Counsel’s Report, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       45.       The Report states that Sessions recalled that, after his recusal, “the President pulled

him aside to speak to him alone and suggested that Sessions should ‘unrecuse’ from the Russia

investigation.” Report, Vol. II at 51.

                This paragraph is a characterization of the Special Counsel’s Report, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       46.       The Report states that “[l]ater in 2017, the President continued to urge Sessions to

reverse his recusal from campaign-related investigations and considered replacing him with an

Attorney General who would not be recused.” Report, Vol. II at 107; see id., Vol. II at 107-11.




                                                   14
       Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 15 of 33



                This paragraph is a characterization of the Special Counsel’s Report, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       47.       The Report states that, after Sessions recused, “[t]he President wanted McGahn to

talk to Sessions about the recusal, but McGahn told the President that DOJ ethics officials had

weighed in on Sessions’s decision to recuse.” Report, Vol. II at 51.

                This paragraph is a characterization of the Special Counsel’s Report, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       48.       The Report states that, in one conversation with McGahn, President Trump “pushed

back on the DOJ contacts policy” and suggested that the President should be able to talk to his

Attorney General about “‘who to investigate.’” Report, Vol. II at 51.

                This paragraph is a characterization of the Special Counsel’s Report, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       49.       The Report states that “at least one purpose of the President’s conduct toward

Sessions was to have Sessions assume control over the Russia investigation and supervise it in a

way that would restrict its scope” and “shield the President from the ongoing Russia investigatio n. ”

Report, Vol. II at 112, 113.

                This paragraph is a characterization of the Special Counsel’s Report, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).



                                                  15
        Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 16 of 33



        50.       The Report states that, after the Special Counsel took over the Russia investiga tio n

and President Trump learned that he was being personally investigated for obstruction of justice,

the President “called McGahn and directed him to have the Special Counsel removed because of

asserted conflicts of interest.” Report, Vol. II at 78; see id., Vol. II at 84-87.

                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


        51.       The Report states that, after receiving those calls, McGahn “recalled feeling trapped

because he did not plan to follow the President’s directive but did not know what he would say the

next time the President called.” Report, Vol. II at 86.

                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


        52.       The Report states that McGahn had earlier advised the President that pressing the

claim that the Special Counsel had conflicts of interest “would look like still trying to meddle in

the investigation and knocking out Mueller would be another fact used to claim obstruction of

justice.” Report, Vol. II at 81-82 (alterations and quotation marks omitted).

                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).




                                                   16
         Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 17 of 33



         53.       The Report states that, in response to the President’s direction to have the Special

Counsel removed, McGahn “decided he had to resign,” Report, Vol. II at 86, but ultimately did

not do so then, see id., Vol. II at 87.

                  This paragraph is a characterization of the Special Counsel’s Report, to which the

                   Court is respectfully referred for a complete and accurate statement of its contents.

                   In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


         54.       The Report states that “[s]ubstantial evidence indicates that the President’s attempts

to remove the Special Counsel were linked to the Special Counsel’s oversight of investigatio ns

that involved the President’s conduct,” including “potential obstruction of justice.” Report, Vol. II

at 89.

                  This paragraph is a characterization of the Special Counsel’s Report, to which the

                   Court is respectfully referred for a complete and accurate statement of its contents.

                   In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


         55.       The Report states that President Trump subsequently engaged in “repeated efforts

to get McGahn to create a record denying that the President had directed him to remove the Special

Counsel.” Report, Vol. II at 118.

                  This paragraph is a characterization of the Special Counsel’s Report, to which the

                   Court is respectfully referred for a complete and accurate statement of its contents.

                   In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


         56.       The Report states that, after news broke in January 2018 that the President had

ordered McGahn to fire Mueller, President Trump “sought to have McGahn deny that he had been

directed to remove the Special Counsel.” Report, Vol. II at 113; see generally id., Vol. II at 113-18.



                                                     17
       Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 18 of 33



                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


        57.       The Report states that, in February 2018, a White House aide informed McGahn

that the President had ordered McGahn “to write a letter [to the file] to dispute that he was ever

ordered to terminate the Special Counsel” and “suggested that McGahn would be fired if he did

not write the letter.” Report, Vol II. at 116; see id., Vol. II at 115-16.

                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


        58.       The Report states that, in a meeting in the Oval Office, the President directed

McGahn to “correct” a news story which stated that the president had ordered McGahn to have

DOJ fire the Special Counsel. Report, Vol. II at 116-17.

                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


        59.       The Report states that “[e]ach time he was approached” about reports that the

President had ordered McGahn to fire the Special Counsel, “McGahn responded that he would not

refute the press accounts because they were accurate in reporting on the President’s effort to have

the Special Counsel removed.” Report, Vol. II at 113.




                                                   18
       Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 19 of 33



                This paragraph is a characterization of the Special Counsel’s Report, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       60.       The Report states that the President asked McGahn “why he had told Special

Counsel’s Office investigators that the President had told him to have the Special Counsel

removed” and “McGahn responded that he had to and that his conversations with the President

were not protected by attorney-client privilege.” Report, Vol. II at 117.

                This paragraph is a characterization of the Special Counsel’s Report, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       61.       The Report states, “The President then asked, ‘What about these notes? Why do

you take notes? Lawyers don’t take notes. I never had a lawyer who took notes.’ McGahn

responded that he keeps notes because he is a ‘real lawyer’ and explained that notes create a record

and are not a bad thing. The President said, ‘I’ve had a lot of great lawyers, like Roy Cohn. He did

not take notes.’” Report, Vol. II at 117.

                This paragraph is a characterization of the Special Counsel’s Report, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       62.       The Report states that “[s]ubstantial evidence indicates that in repeatedly urging

McGahn to dispute that he was ordered to have the Special Counsel terminated, the President acted

for the purpose of influencing McGahn’s account in order to deflect or prevent further scrutiny of

the President’s conduct towards the investigation.” Report, Vol. II at 120.



                                                  19
       Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 20 of 33



                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


        63.       The Report states that “a traditional prosecution or declination decision entails a

binary determination to initiate or decline a prosecution, but we determined not to make a

traditional prosecutorial judgment.” Report, Vol. II at 1.

                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


        64.       Explaining this decision, the Report states that “[t]he Office of Legal Counsel

(OLC) has issued an opinion finding that ‘the indictment or criminal prosecution of a sitting

President would impermissibly undermine the capacity of the executive branch to perform its

constitutionally assigned functions’ in violation of ‘the constitutional separation of powers.’ Given

the role of the Special Counsel as an attorney in the DOJ and the framework of the Special Counsel

regulations, … this Office accepted OLC’s legal conclusion for the purpose of exercising

prosecutorial jurisdiction.” Report, Vol. II at 1 (citations omitted).

                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


        65.       The Report states, “apart from OLC’s constitutional view, we recognized that a

federal criminal accusation against a sitting President would place burdens on the President’s




                                                   20
       Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 21 of 33



capacity to govern and potentially preempt constitutional processes for addressing presidentia l

misconduct.” Report, Vol. II at 1.

                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


        66.       The Report states that if the Special Counsel’s Office “had confidence after a

thorough investigation of the facts that the President clearly did not commit obstruction of justice,

[it] would so state.” Report, Vol. II at 2.

                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


        67.       The Report states that the President did not sit for an interview with the Special

Counsel’s Office. Report, App. C at C-1-2.

                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


        68.       The Report states that the Special Counsel’s Office informed the President, by

counsel, that an interview with him was “vital to [the] investigation.” Report, App. C at C-1

(quotation marks omitted).

                 This paragraph is a characterization of the Special Counsel’s Report, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).



                                                   21
       Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 22 of 33



III.   The President’s Reaction to the Special Counsel’s Report

       69.      On April 19, 2019, President Trump stated that the “Crazy Mueller Report” is

“fabricated & totally untrue” and “Watch out for people that take so-called ‘notes.’” Donald J.

Trump (@realDonaldTrump), Twitter (April 19, 2019, 4:53 AM), https://perma.cc/38VZQMD2.

              This paragraph is a characterization of the cited Tweet, to which the Court is

                respectfully referred for a complete and accurate statement of its contents.       In

                addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       70.      On April 19, 2019, the President’s private attorney, Rudolph Giuliani, told the press

that McGahn’s account “can’t be taken at face value,” saying that his statements “could be the

product of an inaccurate recollection or could be the product of something else.” Michael S.

Schmidt & Maggie Haberman, Giuliani Attacks McGahn’s Account to Mueller, N.Y. Times (Apr.

19, 2019), https://perma.cc/4TA5-SCYQ.

              This paragraph is a characterization of the cited newspaper article, to which the

                Court is respectfully referred for a complete and accurate statement of its contents.

                In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       71.      On April 25, 2019, President Trump stated, “I never told then White House

Counsel Don McGahn to fire Robert Mueller.” Donald J. Trump (@realDonaldTrump), Twitter

(April 25, 2019, 4:47 AM), https://perma.cc/CLP3-RU9H.

              This paragraph is a characterization of the cited Tweet, to which the Court is

               respectfully referred for a complete and accurate statement of its contents.        In

               addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).




                                                 22
       Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 23 of 33



       72.      On May 11, 2019, President Trump stated that he “was NOT going to fire Bob

Mueller” and that, “Actually, lawyer Don McGahn had a much better chance of being fired tha n

Mueller. Never a big fan!” Donald J. Trump (@realDonaldTrump), Twitter (May 11, 2019, 3:39

PM), https://perma.cc/6GHX-4ZPU.

              This paragraph is a characterization of the cited Tweet, to which the Court is

               respectfully referred for a complete and accurate statement of its contents.        In

               addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       73.      In a June 12, 2019, interview, when asked about McGahn’s account that he was

ordered to fire Special Counsel Mueller, the President stated, “I don’t care what he says. It doesn’t

matter. That was to show everyone what a good counsel he was.” Transcript: ABC News’ George

Stephanopoulos’ Exclusive Interview with President Trump, ABC News (June 16, 2019)

(Stephanopoulos Interview), https://perma.cc/3WL3-G8J9.

              This paragraph is a characterization of the cited interview transcript, to which the

                Court is respectfully referred for a complete and accurate statement of its contents.

                In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       74.      In that same June 12, 2019, interview, when asked why McGahn “would … lie

under oath,” President Trump responded, “[b]ecause he wanted to make … himself look like a

good lawyer.” Stephanopoulos Interview.

              This paragraph is a characterization of the cited interview transcript, to which the

                Court is respectfully referred for a complete and accurate statement of its contents.

                In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).




                                                 23
       Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 24 of 33



IV.    The Judiciary Committee’s Investigation

       75.      On March 4, 2019, the Judiciary Committee opened an investigation into “threats

to the rule of law,” encompassing alleged obstruction of justice, public corruption, and other abuses

of power by President Trump, his associates, and members of his administration. Press Release,

H. Comm. on the Judiciary, House Judiciary Committee Unveils Investigation Into Threats Against

the Rule of Law (Mar. 4, 2019), https://perma.cc/MPM8-3MAA.

              This paragraph is a characterization of the cited press release, to which the Court is

               respectfully referred for a complete and accurate statement of its contents.        In

               addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c)s.


       76.      The Committee has stated that the purpose of its investigation, among other things,

is to consider “whether any of the conduct described in the Special Counsel’s Report warrants the

Committee in taking any further steps under Congress’ Article I power,” including approval of

“articles of impeachment.” H. Rep. No. 116-105, at 13.

              This paragraph is a characterization of the cited report, to which the Court is

               respectfully referred for a complete and accurate statement of its contents.        In

               addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       77.      Articles of impeachment against the President have been introduced and referred to

the Committee during the present Congress. See 165 Cong. Rec. H211 (daily ed. Jan. 3, 2019)

(referral to the Judiciary Committee of H. Res. 13, 116th Cong. (2019), impeaching President

Trump).

              Undisputed that articles of impeachment were introduced by a single Member of

                the House of Representatives on January 3, 2019, and referred for consideration to




                                                  24
       Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 25 of 33



                 the Committee on the Judiciary.     This paragraph is not a material fact, however,

                 under Fed. R. Civ. P. 56(c).


       78.       The Chairman has stated that the referred articles of impeachment are “under

consideration as part of the Committee’s investigation.” Tatelman Decl., Ex. P at 3; Ex O at 4.

                This paragraph is a characterization of the cited memorandum, to which the Court

                 is respectfully referred for a complete and accurate statement of its contents. In

                 addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       79.       The Judiciary Committee has also stated that it is “considering whether the conduct

uncovered may warrant amending or creating new federal authorities, including among other

things, relating to election security, campaign finance, misuse of electronic data, and the types of

obstructive conduct that the Mueller Report describes.” H. Rep. No. 116-105, at 13 (2019).

              This paragraph is a characterization of the cited report, to which the Court is

                 respectfully referred for a complete and accurate statement of its contents.     In

                 addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       80.       The Chairman stated that there is “a non-exclusive list of possible legisla tive

responses that fall within the Judiciary Committee’s jurisdiction,” Tatelman Decl., Ex. P at 4,

including to address improper interference in law enforcement investigations, see id. at 4-5; to

“protect the integrity and independence of future special counsel investigations,” id. at 5; see id.

at 5-6; to increase transparency regarding Presidential pardons, see id. at 6-7; to curtail the

influence of foreign governments over candidates for federal office, see id. at 7-8; and to expedite

procedures for Congress to enforce its subpoenas, see id. at 8.




                                                   25
          Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 26 of 33



                   This paragraph is a characterization of the cited memorandum, to which the Court

                    is respectfully referred for a complete and accurate statement of its contents. In

                    addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


          81.       Bills related to some of the issues identified above have been introduced in the

House and referred to the Judiciary Committee for consideration. See, e.g., Special Counsel

Independence and Integrity Act, H.R. 197, 116th Cong. (2019); Presidential Pardon Transparency

Act, H.R. 1348, 116th Cong. (2019); Security from Political Interference in Justice Act, H.R. 3380,

116th Cong. (2019); No President is Above the Law Act, H.R. 2678, 116 th Cong. (2019);

Congressional Subpoena Compliance and Enforcement Act of 2019, H.R. 3732, 116th Cong.

(2019).

                 This paragraph is a characterization of the cited legislation, to which the Court is

                    respectfully referred for a complete and accurate statement of its contents.       In

                    addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


          82.       Recent hearings demonstrate that the Judiciary Committee is investigating whether

there are proper safeguards to protect pending law enforcement investigations against improper

interference, and how best to prevent inappropriate political considerations from influenc ing

DOJ’s decision-making concerning new investigations. See, e.g., Lessons from the Mueller

Report: Presidential Obstruction and Other Crimes: Hearing Before the Comm. on the Judiciary,

116th Cong. (2019), https://perma.cc/UYV9-F76E; Oversight of the U.S. Department of Justice:

Report by Special Counsel Robert S. Mueller, III on the Investigation Into Russian Interference in

the 2016 Presidential Election; and Related Matters: Hearing Before the Comm. on the Judiciary,

116th Cong. (2019), https://perma.cc/YS85-GNZ9.




                                                     26
       Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 27 of 33



                This paragraph is a characterization of the record of the cited hearings, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       83.       On March 4, 2019, the Judiciary Committee issued voluntary document requests to

McGahn. Tatelman Decl., Ex. R.

                Undisputed, but not a material fact under Fed R. Civ. P. 56.


       84.       On April 3, 2019, having not received a response to its voluntary requests, the

Judiciary Committee adopted a Resolution authorizing the issuance of subpoenas in connection

with its investigation, including to McGahn. Tatelman Decl., Ex. T at 18-19, 72.

                Undisputed but not a material fact under Fed R. Civ. P. 56.


       85.       On April 22, 2019, still having not received a response to the voluntary requests,

the Judiciary Committee issued a subpoena ad testificandum to McGahn with a return date for

McGahn’s testimony of May 21, 2019. Tatelman Decl., Ex. U.

                Undisputed.


       86.       One day after the McGahn subpoena was issued, President Trump stated, “I don’t

want people testifying to a party, because that is what they’re doing if they do this.” Robert Costa

et al., Trump Says He Is Opposed to White House Aides Testifying to Congress, Wash. Post (Apr.

23, 2019), https://perma.cc/FL3H-TUXL.

                This paragraph is a characterization of the cited newspaper article, to which the

                 Court is respectfully referred for a complete and accurate statement of its contents.

                 In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c) but not

                 a material fact under Fed R. Civ. P. 56.


                                                  27
       Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 28 of 33



       87.       Two days after the McGahn subpoena was issued, President Trump stated, “[w]e’re

fighting all the subpoenas.” Remarks by President Trump Before Marine One Departure, White

House (Apr. 24, 2019), https://perma.cc/W7VZ-FZ3T.

                This paragraph is a characterization of a purported transcript of remarks, to which

                 the Court is respectfully referred for a complete and accurate statement of its

                 contents. In addition, this paragraph is not a material fact under Fed. R. Civ. P.

                 56(c).


       88.       On May 20, 2019, the afternoon before McGahn’s scheduled appearance, the White

House Counsel informed the Judiciary Committee by letter that the President had “directed”

McGahn not to comply with the subpoena. Tatelman Decl., Ex. B at 2.

                Undisputed. The Court is respectfully referred, however, to the cited letter for a

                 complete and accurate statement of its contents.


       89.       The White House Counsel’s letter stated that OLC had advised that “McGahn is

absolutely immune from compelled congressional testimony with respect to matters occurring

during his service as a senior advisor to the President.” Tatelman Decl., Ex. B at 1.

                Undisputed. The Court is respectfully referred, however, to the cited letter for a

                 complete and accurate statement of its contents.


       90.       The letter enclosed an OLC opinion. Tatelman Decl., Ex. C.

                Undisputed.


       91.       Also on May 20, 2019, private counsel for McGahn stated to the Judiciary

Committee that McGahn “finds himself facing contradictory instructions from two co-equal




                                                  28
       Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 29 of 33



branches of government” and would refuse to appear at the next day’s hearing. Tatelman Decl.,

Ex. X at 1.

                 Undisputed. The Court is respectfully referred, however, to the cited letter for a

                  complete and accurate statement of its contents


       92.        On May 21, 2019, the Judiciary Committee convened for its scheduled hearing.

Tatelman Decl., Ex. Y.

                 Undisputed, but not a material fact under Fed. R. Civ. P. 56.


       93.        McGahn did not appear at the hearing. Tatelman Decl., Ex. Y.

                 Undisputed.


       94.        During his opening statement at the May 21, 2019 hearing, the Chairman reiterated

McGahn’s legal obligation to appear, and stated that if McGahn did not “immediately correct his

mistake, th[e] committee will have no choice but to enforce the subpoena against him.” Tatelman

Decl., Ex. Y, at 4-5 (lines 80-82).

                 This paragraph is a characterization of the cited hearing transcript, to which the

                  Court is respectfully referred for a complete and accurate statement of its contents.

                  In addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       Paragraphs 95-103 concern attempts by the plaintiff Committee and the Office of the

Counsel to the President (the “White House Counsel’s Office,” or “Counsel’s Office”) to reach an

accommodation regarding the Committee’s demand for Mr. McGahn’s testimony. These facts are

not material either to Plaintiff’s motion for summary judgment, or to Defendant’s cross-motion for

summary judgment, because they do not pertain to whether either party is “entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a). Rather, they pertain only to whether this case should be


                                                   29
       Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 30 of 33



dismissed without prejudice, or stayed, pending further efforts by the parties to reach an

accommodation concerning testimony by Mr. McGahn. See United States v. AT&T, Inc., 551 F.2d

384 (D.C. Cir. 1976).

       95.       On May 31, 2019, the Chairman wrote a letter to both McGahn and the White

House Counsel, in which he presented an offer to discuss reasonable accommodations for

McGahn’s testimony by June 7, 2019. Tatelman Decl., Ex. Z at 2.

                This paragraph is a characterization of the cited letter, to which the Court is

                 respectfully referred for a complete and accurate statement of its contents.       In

                 addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).


       96.       Neither McGahn nor the White House responded to the May 31 letter. Decl. of

Barry H. Berke ¶ 7 (Aug. 26, 2019).

                Undisputed. Defendant further states that although the Committee apparently sent

                 the May 31 letter addressed to the Counsel to the President at the White House, due

                 to routing issues, the correspondence was not received by the White House

                 Counsel’s Office, and the Office did not become aware of the letter, until after this

                 lawsuit was filed.


       97.       Beginning in June 2019, the Judiciary Committee convened a series of hearings

with the stated intention of discussing the specific evidence of Presidential obstruction documented

in the Report and constitutional processes for addressing Presidential misconduct. See, e.g.,

Tatelman Decl., Ex. O at 4.

                Undisputed that the Committee convened the referenced hearings. Otherwise, this

                 paragraph is a characterization of the cited hearing transcript, to which the Court is




                                                  30
       Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 31 of 33



                 respectfully referred for a complete and accurate statement of its contents.       In

                 addition, this paragraph is not a material fact under Fed. R. Civ. P. 56(c).

       98.       From June to mid-July 2019, the Judiciary Committee and the White House

Counsel’s Office had a series of discussions about a compromise regarding McGahn’s testimony.

Berke Decl. ¶¶ 8-14.

                Undisputed, but not a material fact under Fed. R. Civ. P. 56, for the reasons

                 explained supra, at 29-30.

       99.       During those discussions, the Judiciary Committee offered, in exchange for

McGahn’s prompt public testimony, to limit McGahn’s testimony to matters that overlap with the

Special Counsel’s Report. Berke Decl. ¶ 13.

                Undisputed, but not a material fact under Fed. R. Civ. P. 56, for the reasons

                 explained supra, at 29-30.


       100.      The Judiciary Committee also agreed to allow McGahn to appear voluntarily and

to consider any other reasonable accommodations. Berke Decl. ¶ 13.

                Undisputed, but not a material fact under Fed. R. Civ. P. 56, for the reasons

                 explained supra, at 29-30.


       101.      On July 17, 2019, the White House declined all of the proposed accommodatio ns

for McGahn’s public testimony. Berke Decl. ¶ 14.

                Undisputed, but not a material fact under Fed. R. Civ. P. 56, for the reasons

                 explained supra, at 29-30. In addition the Counsel’s Office also offered to consider

                 allowing Mr. McGahn to appear for a private interview, to be transcribed for public

                 release, rather than for public testimony; the Committee, however, stated that it was




                                                  31
       Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 32 of 33



               not willing to consider anything other than testimony at a public hearing.

               Declaration of Michael M. Purpura (“Purpura Decl.”) (filed herewith) ¶¶ ___.


       102. On July 18, 2019, the Judiciary Committee again contacted McGahn’s private counsel

to discuss potential accommodations and avoid the need for litigation. Berke Decl. ¶ 15.

              Undisputed, but not a material fact under Fed. R. Civ. P. 56, for the reasons

               explained supra, at 29-30.


       103.    On July 26, 2019, McGahn’s counsel rejected all accommodation efforts for public

testimony and confirmed that McGahn would continue to refuse to appear. Berke Decl. ¶ 16.

              Undisputed, but not a material fact under Fed. R. Civ. P. 56, for the reasons

               explained supra, at 29-30.


Dated: October 1, 2019


                                                Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                JAMES M. BURNHAM
                                                Deputy Assistant Attorney General

                                                ELIZABETH J. SHAPIRO
                                                Deputy Director

                                                  /s/ James Gilligan
                                                JAMES J. GILLIGAN
                                                Special Litigation Counsel

                                                STEVEN A. MYERS (NY Bar No. 4823043)
                                                SERENA M. ORLOFF (CA Bar No. 260888)
                                                ANDREW BERNIE (DC Bar No. 995376)
                                                Trial Attorneys

                                                United States Department of Justice


                                               32
Case 1:19-cv-02379-KBJ Document 32-2 Filed 10/01/19 Page 33 of 33



                                Civil Division, Federal Programs Branch
                                P.O. Box 883
                                Washington, D.C. 20044
                                Telephone: (202) 514-3358
                                Fax:         (202) 616-8470
                                Email:       james.gilligan@usdoj.gov

                                Attorneys for Defendant




                               33
